o—) + o=—Case-5:20-mj-00455-HJB- Document 1 Filed 03/24/20 Page 1 of 4

FILED

AO 91 (Rev, H/L1) Criminal Complaint a8)
UNITED STATES DISTRICT COURT —cterk Us. pisqricr
for the sreremgey 3 F TEXAS

 

 

Western District of Texas EPUTY CLERK
United States of America )
: 5 CatN, 57? 20 -MY- gS
aS « & me =—
TARAS KERR mene $
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
l, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 6,2020 0 in the county of Bexar — in the
Western _ District of Texas ___ , the defendant(s) violated:
Code Section Offense Description
18/876(c) (1) Mailing Threatening Communications to an employee of the U.S.
18/871 (2) Threats Against the President. (3) Explosive Materials - Maliciously
18/844(e) Conveying False Information.

PENALTIES: (1&3) - 10 yrs imprisonment, $250,000 fine, or both, 3
yrs SR, & $100 SA. (2) 5 yrs imprisonment, $250,000 fine, or both, 3
yrs SR, & $100 SA.

This criminal complaint is based on these facts:

Advisory to the Court: While in state custody, this defendant continues to threaten Government Officials,
including the POTUS and the Attorney General, as well as local law enforcement. Because his threats
reference the involvement of other individuals, the prompt transfer of the defendant into federal custody is
essential for the safety of the victims and the community.

(@) Continued on the attached sheet.

DOE

Complainant's signature
Daniel E. Morales, ASAC, SS

Printed name and title

A Mh nae

Wi Jude ‘sight ture
City and state; San Antonio, Texas -Bémporad, | Magistrate Judge

Printed name and title

 

worn to before me and signed in my presence.
worn to telephonically and signed electronically.

Date:

 

 
Case 5:20-mj-00455-HJB Document1 Filed 03/24/20 Page 2 of 4

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
1, Daniel Morales, being duly sworn, hereby depose and say

lam an Assistant Special Agent in Charge, assigned to the San Antonio Field
Office, United States Secret Service, since December 2018 and a Special Agent of the
United States Secret Service since March 1996.

The information contained in this affidavit is based on my training, experience,
and participation in threat cases, my personal knowledge and observations during the
course of this investigation, and information provided to me by other sources noted
herein.

Correspondence Dated February 6, 2020

On or about February 6, 2020, Taras KERR, deposited a handwritten letter into a
mail receptacle designated for delivery of mail by the U.S. Postal Service located within
Bexar County Detention Center, 200 North Comal Street, San Antonio, Texas. The
envelope was addressed to Clerk, United States Courthouse, 655 E. Cesar E. Chavez
Blvd., Suite G-65, San Antonio, Texas 78206, and the correspondence within addressed
the United States Judges, an employee of the United States pursuant to Title 18, United
States Code, section 1114. The letter, received at the Federal Courthouse, on February 7,
2020, contained threats to kill numerous public officials, including the President of the
United States, the Attorney General of the United States and the United States Judges, as
well as local law enforcement officers and members of KERR’s family. KERR’s letter
also contained threats to bomb several local businesses and law enforcement offices -
state and federal. A portion of the letter contains the following threats.

“To all of the United States Judges who have dismissed any of my cases.... you
will all be made examples of just like Judge John H. Woods Jr’.”

KERR further states, “Please inform the Secret Service that | will no longer speak
to them that this is above their pay grade. Inform the Secret Service that we? will bomb
the F.B.1. field office in San Antonio as well as the San Antonio Police Department ...”

“[{T]hese people? will be killed...”

Correspondence Dated February 9, 2020

On or about February 9, 2020, Taras KERR, deposited a handwritten letter into a
mail receptacle designated for delivery of mail by the U.S. Postal Service located within

 

' The Honorable John H. Woods, Jr. was murdered on May 29, 1979.

> NOTE: KERR’s threats frequently incorporate the plural pronoun “we,” requiring federal agents to
employ extensive investigation for the safety of the victims, as well as the community. The names of the
other parties are withheld at this time, as the investigation is ongoing.

‘In his letter, Taras KERR listed seventeen (17) individuals and identified four (4) locations.

|
Case 5:20-mj-00455-HJB Document1 Filed 03/24/20 Page 3 of 4

Bexar County Detention Center, 200 North Comal Street, San Antonio, Texas. The
envelope was addressed to Clerk, United States Courthouse, 655 E. Cesar E. Chavez
Blvd., Suite G-65, San Antonio, Texas 78206, and the correspondence within was
addressed to the Honorable United States Judge Jason Pulliam, an employee of the
United States pursuant to Title 18, United States Code, section 1114. The letter, received
on February 12, 2020, contained threats to kill several public officials and bomb several
buildings in the San Antonio area, a portion of the letter which contains the threating
language is as follows:

“Dear United States Judge Jason Pulliam, First of all dumbass I am going to kill
Police Officer Garry Fry for trying to murder me.” ........ “T WILL PUT A BOMB IN
YOUR FEDERAL BUILDING, THIS JAIL, SAPD AND CHIEF WILLIAM
McMANUS IS DEAD AND CHIEF JAVIER SALAZAR IS DEAD... “

Interview of Victims

Your Affiant has interviewed a number of the individuals threatened by KERR;
they are alarmed and have experienced substantial emotional distress as a result of
KERR’s threats.

Interview of Taras KERR

On February 11 and 18'", 2020, federal agents interviewed TARAS KERR at
the Bexar County Detention Center. Following his statutory and constitutional warnings,
KERR admitted to writing and mailing the above referenced letters (in additions to others
not articulated herein) to the Federal Courthouse in San Antonio, Texas. KERR
explained he is angry and frustrated with the judicial system, and mailed the letters
containing threats to make people pay attention to him and listen to his complaints.

KERR acknowledged the wrongfulness of his actions and told agents he would not mail
any more threatening letters. Nonetheless, KERR continued to mail communications
containing threats.

Conclusion

Based on the above information, your Affiant believes that on or about February
6, 2020, and February 9, 2020, TARAS KERR, did, in the Western District of Texas,

(a) knowingly and willfully deposited for conveyance in the mail or for
delivery from any post office or by any letter carrier any letter, paper, writing, print,
missive, or document containing any threat to take the life of, or to inflict bodily harm
upon, the President of the United States;

(b) knowingly deposited or caused to be delivered a communication addressed
1o any other person, a person being a public official, and containing any threat to injure
the person of the addressee or of another; and

(c) through the use of the mail, willfully made a threat, or maliciously
conveyed false information knowing the same to be false, concerning an attempt or
alleged attempt being made, or to be made, to kill injure, or intimidate any individual or
unlawfully to damage personal property by means of fire or an explosive.
Case 5:20-mj-00455-HJB Document1 Filed 03/24/20 Page 4 of 4

Allin violation of Title 18, United States Code, Sections 871(a), 876(c) and
844(e), that being Threats against the President, Mailing Threatening Communications to
a Public Official, and Explosive Materials — Willfully Making a Threat, respectively.

Gel

Daniel E. Morales
U.S. Secret ales,
a)
Subscribed to o. his 2 Y day on March 2020.

=

HENR (7 RAD? NS
Unite agistrate4 udge

 
